01/27/2021


            IN THE SUPREME COURT OF THE STA.TE OF MONTANA                                Case Number: DA 20-0554


                                         DA 20-0554


 CATTAIL CREEK COMMUNITY
 ASSOCIATION, a Montana nonprofit corporation,

              Plaintiff and Appellee,
                                                                       ORDER
       v.

 PETER THOMPSON,                                                             F
              Defendant and Appellant.                                       JAN 2 6 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana

       Representing himself;Peter Thompson moves this Court for an extension oftime to
file an opening brief, or alternatively, for an order to direct the Eighteenth Judicial District
Court, Gallatin County, to "adjudicate three ripe motions." Through counsel, the Cattail
.Creek Community Association (hereinafter the Association) responds that Thompson's
appeal should be dismissed.
       In his instant motion, Thompson explains that he has filed two Rule 11 motions and
a motion for a "Summary Order of Inspection and Copyine in the District Court. He
requeks that this Court appoint another judge and order the District Court to adjudicate
these "ripe" motions. Barring that request, Thompson further puts forth that he"be allowed
30 days from the ordered adjudication to file an opening brief in the immediate matter if
there then remains a perceived need to do so."
       The Association requests that this Court decline to give much more latitude to
Thompson as a self-represented litigant. The Association explains that these motions in
the District Court were pending when Thompson filed a Notice of Appeal on November 18,
2020. The Association reiterates dismissal of this appeal because 141 some point,
Mr. Thompson's nonsense has to stop."
       This Court is familiar with the history of the underlying proceeding. Thompson
appealed a previous decision where the Association was the prevailing party in the Gallatin,
County District Court, ultimately receiving an award ofattorney fees and costs. This Court
affirmed the District Court. Cattail Creek Cmty. Ass'n. v. Thompson, No. DA 18-0539,
2019 MT 233N,in 2, 23,2019 Mont. LEXIS 535 (Oct. 1, 2019). Due to the attorney fees'
provision in the covenants, this Court remanded the matter to the District Court to
determine and award "the cost of reasonable attorney fees incurred by the Association on
appeal." Cattail Creek, ¶ 21.
       On August 7, 2020, the District Court issued its Findings of Facts and Conclusions
of Law Re: Post Judgment Fees and determined that Thompson owed the Association
$23,935.00 for its reasonable attorney fees with interest. This is the final judgment along
with the Notice of Deemed Denial, pursuant to M. R. Civ. P. 59(f), that Thompson seeks
to appeal.
       When Thompson filed his Notice ofAppeal with this Court, we acquiredjurisdiction
ofthe matter, which deprived the District Court the opportunity to act on any motions filed
after the court had acted on his M.R. Civ.P. 59(f) motion. See M.R.App.P.4(5)(a)(iv)(E).
This Court received the District Court record on December 4, 2020, and the exhibits and
transcript were received on December 9, 2020. The opening brief would be due thirty days
after the receipt ofthe complete record. M. R. App. P. 13(1). Thompson's brief was due
on or before January 8, 2021. Thompson filed his motion for an extension oftime on the
due date, January 8, 2021. M.R. App. P. 16(1).
       We conclude that Thompson should have some more time to file his opening brief.
In his brief, Thompson is directed to address only any issue concerning the District Court's
determination of attòrney fees upon remand. Accordingly,
       IT IS ORDERED that Thompson's Motion for an Extension ofTime is GRANTED
as specified herein and his opening brief is thus due on or before Monday, February 8,
2021. Failure to file the opening brief will result in dismissal ofthis appeal without further
notice. We reiterate that the permissible scope ofThompson's appeal under this extension,
is limited to preserved assertion(s) of error regarding the District Court's determination of
attorney fees upon remand.
      The Clerk also is directed to provide a copy of this Order to counsel of record and
to Peter Thompson personally.
      DATED this C-1
                  .  \/)---day ofJanuary, 2020.


                                                   9-71 A4 „A.-11.,_


                                                     LAdi
                                                        re.s..
                                                            51




                                                               Justices




                                           3